IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-50053
                          Conference Calendar



ROBERT RESENDEZ, SR.,

                                           Plaintiff-Appellant,

versus

WILLIAM HENDERSON, United States
Postmaster General, U.S. Postal Service,

                                           Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. EP-99-CV-241-H
                          - - - - - - - - - -
                            August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Resendez has filed an application for leave to

proceed in forma pauperis (IFP) on appeal, following the district

court’s dismissal of his civil action as barred by the doctrine

of res judicata and certification that an appeal would be

frivolous.     Resendez has failed to address the basis of the

district court’s dismissal and has failed to challenge

specifically the district court’s finding that his appeal was not

taken in good faith and was legally frivolous.     Although this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50053
                                 -2-

court liberally construes pro se briefs, see Haines v. Kerner,

404 U.S. 519, 520-21 (1972), the court requires arguments to be

briefed in order to be preserved.    Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).    Because Resendez has failed to address

the only appealable issue, he has abandoned the issue on appeal.

See id.    Because Resendez has not shown that he will raise a

nonfrivolous issue on appeal, his IFP motion is DENIED, and his

appeal is DISMISSED as frivolous.    See Jackson v. Dallas Police

Dep’t, 811 F.2d 260, 261 (5th Cir. 1986); see also 5TH CIR.

R. 42.2.

     IFP DENIED; APPEAL DISMISSED.